Citation Nr: 0608588	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (DIC) based on recognition as a helpless child 
of a deceased veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from May 1946 to March 1948 
and from September 1952 until his death in July 1965.  The 
appellant is the surviving daughter of the veteran.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to dependency and indemnity 
compensation (DIC) because recognition as a helpless child of 
the veteran, based on a finding that permanent incapacity for 
self-support was not established.  


FINDINGS OF FACT

1.  The appellant is the veteran's daughter, who was born 
January [redacted], 1957 and who attained the age of 18 in January 
1975.

2.  The evidence of record does not establish that the 
appellant was permanently incapable of self-support by reason 
of physical or mental defects at or before she attained the 
age of 18.


CONCLUSION OF LAW

The appellant was not permanently incapable of self-support 
prior to attaining the age of 18 years, and may not be 
recognized as the helpless child of the veteran; thus, the 
criteria for entitlement to DIC benefits are not met.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA DIC 
benefits based on recognition as a helpless child of the 
veteran.  The appellant asserts that DIC benefits should be 
awarded to a child of a veteran who was killed in action 
during service, regardless of the child's age and in addition 
to those DIC benefits paid to the surviving spouse.

I.  Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for DIC benefits.  The appellant was not, however, provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability(ies) on appeal or to an 
initial disability rating.  Despite the inadequate notice 
provided to the appellant on the issues of effective date, 
and initial rating, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the appellant's claim for DIC benefits is denied, there 
will be no effective date or rating assigned, and as such, 
there can be no possibility of any prejudice to the claimant.  

In this case, the initial notice letters sent to the 
appellant in June 2003 and October 2003 preceded the initial 
adjudication of the claim for DIC based on helpless child.  
As such, the Board finds no defect with the timing of the 
notice letters.  

The notice letters included the type of evidence needed to 
substantiate claims for DIC benefits based on a claim for 
helpless child.  The RO also informed the appellant about the 
information and evidence that VA will seek to provide.  The 
letters also informed the appellant about the information and 
evidence she was expected to provide.  That letters also 
informed the appellant that she should tell the RO about any 
additional information or evidence that she wanted the RO to 
obtain.  Thus, the appellant was, in effect, asked to submit 
all evidence in her possession that pertained to her claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private treatment 
records of the appellant and written statements from the 
appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  DIC and Helpless Child Benefits

DIC may be paid to an eligible child of a veteran.  38 
U.S.C.A. §§ 1310, 1318 (West 2002).  The appellant maintains 
that she is entitled to DIC benefits based on claimed 
recognition as a helpless child.  

The term "child" includes a person who is unmarried and under 
the age of 18, or who, before attaining the age of 18 years, 
became permanently incapable of self-support, or who is 
between the ages of 18 and 23 and pursuing a course of 
instruction in an approved educational institution.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2005).  As 
noted, the appellant is now over age 23.  Thus to be 
considered a child of the veteran it must shown that she is a 
helpless child (i.e., that she became permanently incapable 
of self-support by the age of 18).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self- 
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are: 
(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  (2) A child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  (3) It 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  (4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2005); 
See also Dobson v. Brown, 4 Vet. App. 443 (1993).

In this case, the appellant was born in January 1957 and is 
currently 49 years old; she attained the age of 18 in 1975.  
As such, in order to be recognized as a child of the veteran, 
the evidence must show that the appellant is a helpless 
child, who became permanently incapable of self-support by 
reason of mental or physical defect prior to January 1975.

The veteran was initially informed by a letter in April 2002 
that DIC is payable to the surviving children of a deceased 
veteran (whose death was a result of active duty military 
service) if there is no surviving spouse, and the child is 
unmarried and under the age of 18, or if the child is between 
the ages of 18 and 23 and attending school.  She was informed 
that children generally must be between the ages of 18 and 26 
to receive education benefits.  The letter further explained 
that the appellant was over the age of 26 and, thus, was not 
eligible for DIC benefits.  

In August 2002, the appellant submitted another DIC claim for 
benefits.  The basis for her claim was "foot problems."  In 
a September 2002 response, the RO once again explained that 
the appellant was not eligible for VA DIC benefits because of 
her age.  

In correspondence received at the RO in May 2003, the 
appellant indicated that she was claiming VA benefits as a 
helpless child of the deceased veteran.  In response to the 
appellant's claim, the RO sent a duty-to-assist letter to the 
veteran in June 2003 requesting the appellant to provide 
medical evidence establishing her disability, and her age at 
the onset of the claimed disability.  

The appellant submitted private treatment records showing 
that she received treatment from 1994 to 1996 for foot pain 
and associated foot problems.  These records do not show that 
the appellant is permanently incapable of self-support, and 
they do not show any disability prior to attaining the age of 
18.  

In October 2003, the appellant was issued another duty-to-
assist letter which again notified the appellant of what 
evidence was necessary to substantiate her claim.  No 
additional evidence was received at the RO.  Thus, a January 
2004 rating decision determined that permanent incapacity for 
self-support was not established.  

In sum, the appellant has submitted no evidence to show that 
she was disabled prior to attaining the age of 18.  As such, 
the evidence of record fails to show that the veteran's 
daughter met the criteria for recognition as a helpless child 
of the veteran prior to turning 18 years old.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim for recognition as a helpless 
child of the veteran on the basis of permanent incapacity for 
self-support prior to attaining the age of 18.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As the appellant is over the age of 18 and recognition as a 
helpless child is not established, her claim for DIC benefits 
must fail as a matter of law.  In a case such as this one, 
where the law and not the evidence is dispositive, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Recognition of the appellant as a helpless child is not 
established; entitlement to DIC benefits is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


